EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a email by Anthony Johnson on 3/26/2021. 
In The Claims
Claim 3, line 12, “for each feature vector of the plurality of feature vectors,”
Has been changed to 
-- for each feature vector of a plurality of generated feature vectors, --

Claim 3, lines 13 - 17, “calculating a novelty score for the feature vector; and identifying, from among the plurality of feature vectors, at least one novel feature vector based on the calculated novelty scores, wherein identifying the at least one novel feature vector comprises comparing a novelty score to a novelty threshold.” 
Has been changed to
-- calculating a novelty score for the feature vector; identifying, from among the plurality of feature vectors, at least one novel feature vector based on the calculated novelty scores, wherein identifying the at least one novel feature vector comprises comparing a novelty score to a novelty threshold; identifying each feature generator from among the plurality of feature generators that generated a novel feature vector; 

Claim 4 has been cancelled. 

Claim 7, line 1, “claim 4” has been changed to -- claim 3 --.  

Claim 10, line 1, “claim 4” has been changed to -- claim 3 --.  

Claim 11, lines 12 - 15, “calculating a novelty score for the feature vector; and identifying, from among the plurality of feature vectors, at least one novel feature vector based on the calculated novelty scores, wherein identifying the at least one novel feature vector comprises comparing a novelty score to a novelty threshold.” 
Has been changed to
-- calculating a novelty score for the feature vector; identifying, from among the plurality of feature vectors, at least one novel feature vector based on the calculated novelty scores, wherein identifying the at least one novel feature vector comprises comparing a novelty score to a novelty threshold; identifying each feature generator from among the plurality of feature generators that generated a novel feature vector; and mutating each of the identified feature generators to produce another feature generator generation. -- 

Claim 12 has been cancelled. 

Claim 16 has been cancelled. 

Claim 19 has been cancelled.

Claim 20, line 1, “claim 4” has been changed to -- claim 3 --.  


Reasons For The Above Changes
The above changes have been made to put the allowable expedite prosecution to make the case allowable. 

REASONS FOR ALLOWANCE
Claims 1- 3, 5 -11, 13 – 15, 17, 18, and 20 are allowed. 
Claims 1- 3, 5 -11, 13 – 15, 17, 18, and 20 are allowable over prior art of record because the art does of record does not disclose or suggest obvious calculating a novelty score for the feature vector; identifying, from among the plurality of feature vectors, at least one novel feature vector based on the calculated novelty scores, wherein identifying the at least one novel feature vector comprises comparing a novelty score to a novelty threshold; identifying each feature generator from among the plurality of feature generators that generated a novel feature vector; and mutating each of the identified feature generators to produce another feature generator generation, in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al teaches a robust classifier and a method for training a classifier to be robust to the uncertainties associated with image or other processing steps. The present classifier is trained by the repeated application of different image processing algorithms and feature extractions to the training data such that the resulting features capture the uncertainty of the range of image processing algorithms. The present application also relates to the classifier constructed based on this enlarged training data set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2122